      Case 1:16-cr-00715-JSR Document 75 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                  v.                       16-cr-715 (JSR)
 HAROLD LEVINE,

           Defendant.                      ORDER



JED S. RAKOFF, U.S.D.J.

    On June 12, 2017, Harold Levin pled guilty to one count of

Obstructing and Impeding Administration of IRS Laws in violation

of 26 U.S.C. § 7212(a), and one count of Tax Evasion in

violation of 26 U.S.C. § 7201. On October 11, 2017, the Court

sentenced Levine to a term of imprisonment of twenty-four

months, to be followed by three years post-release supervision,

and a restitution obligation of $1,519,306.88. Levine has

completed his term of imprisonment, as well as over one year of

his term of supervised release, which began on April 5, 2019.

Moreover, Levine is in compliance with his restitution

obligations.

    On consent of the Probation Department and without

opposition from the Government, Levine now moves for early

termination of his term of supervised release. Because Levine

has served at least one year of supervised release, and the

Court is satisfied that early termination is warranted by the



                                   1
         Case 1:16-cr-00715-JSR Document 75 Filed 04/27/20 Page 2 of 2



conduct of the defendant and the interest of justice, Levine’s

motion is granted. See 18 U.S.C. § 3583(e).

    SO ORDERED.

Dated:      New York, NY                  ________________________

            April 27, 2020                JED S. RAKOFF, U.S.D.J.




                                      2
